Citation Nr: 1227720	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  12-10 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to eligibility for and payment calculation of educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill). 

2.  Whether an overpayment of educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) was properly created.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran, J.W.

ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from July 1996 to June 1997 and from May 2001 to March 2005.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of June 2011 by the Department of Veterans Affairs (VA) Buffalo, New York, Regional Office (RO).  
 
This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  The appeal is remanded to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

By way of history, the Veteran was advised in November 2005 that he was eligible for educational assistance benefits under Chapter 30, Title 38 (Montgomery GI Bill-Active Duty Educational Assistance Program).  See November 2005 eligibility certificate.  According to the Veteran, he used the Montgomery GI Bill for one semester at Georgetown University before executing an irrevocable election to receive educational assistance benefits under Chapter 33, Title 38 (Post-9/11 GI Bill).  See July 2011 notice of disagreement.  

In May 2009, the Veteran was advised that he was eligible for educational assistance benefits under the Post-9/11 GI Bill, effective August 1, 2009.  See May 2009 eligibility certificate.  The Veteran used these educational assistance benefits to pursue and complete graduate studies at Georgetown University and Oxford University.  While enrolled at Oxford University, correspondence of record between the Veteran, VA, and university officials revealed confusion regarding the manner in which payment was to be calculated under the Post-9/11 GI Bill.  Specifically, the Veteran alleges that he was significantly underpaid because Oxford University measured coursework in terms of "units" rather than credit hours as defined in Chapter 33.  Moreover, the Veteran alleged that VA had no policy in place for properly translating units to credit hours.  The Veteran further claimed that his efforts, as well as those of Oxford University, to provide a possible framework to translate units to credit hours were rejected.  See July 2011 notice of disagreement; May 2012 statement from Oxford University.  

Following this correspondence, the Veteran was informed in June 2011 that he was erroneously granted eligibility for educational assistance benefits under the Post-9/11 GI Bill.  In particular, the Veteran was informed that his period of active duty from May 2001 to March 2005 rendered him ineligible to receive Post-9/11 GI Bill educational benefits because this period of active duty resulted from an obligated period of active service given his status as a service academy graduate.  

The Veteran was notified of this decision and provided his appellate rights.  He perfected this appeal.  Subsequently dated correspondence indicated that this error resulted in overpayments to the Veteran in the amounts of $404.65 (October 2010), $51,544.33 (August 2009-April 2011), $2,697.68 (May 2011), and $60,507.58 (August 2009-August 2011).  See April and June 2011 notice letters.  Although not clear from the record, the Veteran acknowledged that some of the monies in question were re-issued to him (or to Oxford University) after he was initially found ineligible to receive Post-9/11 GI Bill education benefits.  See Veteran's April 2012 substantive appeal; June 2012 hearing testimony.  

The Veteran testified before the Board in June 2012.  At that time, the Veteran acknowledged that he completed his graduate studies at Georgetown University and Oxford University.  The Veteran further acknowledged that he received educational assistance benefits either under the Post-9/11 GI Bill regardless of whether he was eligible or not.  Based on the Veteran's testimony and documentation submitted with a waiver of RO jurisdiction following the conclusion of the hearing, it appears that the Veteran seeks additional compensation in the amount of $30,884.60 to account for the discrepancies created in the measurement of "units" versus credit hours.  On remand, therefore, the RO must contact the Veteran to clarify what relief it is that he seeks from VA in this case. 

A remand is required in this case to address the issue of whether an overpayment of educational assistance benefits under the Post-9/11 GI Bill was properly created.  Specifically, the RO must explain on remand whether an overpayment of educational assistance benefits under the Post-9/11 GI Bill currently exists, and if so, how it was created, the amount of the overpayment created, and the current disposition of any overpayment created (i.e., paid by the Veteran, waived by VA, etc.).  The RO must also reconcile the differing amounts of overpayments said to be owed by the Veteran in notice letters dated April and June 2011.  All documents used to answer the questions posed must be associated with the claims file.    

Based on the foregoing, the issue of entitlement to eligibility for and payment calculation of educational assistance benefits under the Post-9/11 GI Bill is inextricably intertwined with the Board's decision to remand the issue of whether an overpayment of educational assistance benefits under the Post-9/11 GI Bill was properly created.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

The RO must associate with the claims file any and all documents not already of record pertaining to the Veteran's receipt and use of educational assistance benefits under the Montgomery GI Bill-Active Duty Educational Assistance Program, as well as educational assistance benefits under the Post-9/11 GI Bill, to include the VA Form 22-1990, the transfer of entitlement form with the Department of Defense, and/or any other document showing the Veteran's intent to irrevocably elect to receive educational assistance benefits under the Post-9/11 GI Bill.  Finally, the RO must provide the Veteran with complete notice of the information and evidence needed to substantiate his claims for educational assistance benefits on remand.  See 38 C.F.R. §§ 21.1031-1032 (2011).

Accordingly, the case is remanded for the following action:
1.  The RO must contact the Veteran on remand to clarify what relief it is that he seeks from the Board in this case.  It appears that the Veteran seeks additional compensation in the amount of $30,884.60 to account for the discrepancies created in the measurement of "units" versus credit hours.  The RO must also provide the Veteran with complete notice of the information and evidence needed to substantiate his claims for educational assistance benefits.  See 38 C.F.R. §§ 21.1031-1032.

2.  The RO must associate with the claims file any and all documents not already of record pertaining to the Veteran's receipt and use of educational assistance benefits under Chapter 30, Title 38 (Montgomery GI Bill-Active Duty Educational Assistance Program), as well as educational assistance benefits under Chapter 33, Title 38 (Post-9/11 GI Bill), to include the VA Form 22-1990, the transfer of entitlement form with the Department of Defense, and/or any other document showing the Veteran's intent to irrevocably elect to receive educational assistance benefits under the Post-9/11 GI Bill.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  The RO must explain whether an overpayment of educational assistance benefits under the Post-9/11 GI Bill currently exists, and if so, how it was created, the amount of the overpayment created, and the current disposition of any overpayment created (i.e., paid by the Veteran, waived by VA, etc.).  The RO must also reconcile the differing amounts of overpayments said to be owed by the Veteran in notice letters dated April and June 2011.  All documents regarding this issue and/or used to answer the questions posed must be associated with the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

4.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

5.  THIS APPEAL HAS BEEN ADVANCED ON THE BOARD'S DOCKET.  Expedited handling is required.  38 U.S.C.A. § 7107(a)(2); 38 C.F.R. § 20.900(c).

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



